       Case 1:21-cv-00143-DAD-SAB Document 10 Filed 03/22/21 Page 1 of 5



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHAZZ ANDRE JACKSON,                            )   Case No.: 1:21-cv-00143-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
14                                                   )
     J. HARMON,
                                                     )   FINDINGS AND RECOMMENDATIONS
15                                                   )   RECOMMENDING DISMISSAL OF THE
                    Defendant.                       )   ACTION FOR FAILURE TO STATE A
16                                                   )   COGNIZABLE CLAIM FOR RELIEF
                                                     )
17                                                   )
18          Plaintiff Chazz Andre Jackson is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s complaint, filed February 4, 2021.
21                                                       I.
22                                     SCREENING REQUIREMENT
23          The Court is required to screen complaints brought by prisoners seeking relief against a
24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court
25   must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally “frivolous
26   or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[] monetary
27   relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see also 28
28   U.S.C. § 1915A(b).
                                                         1
        Case 1:21-cv-00143-DAD-SAB Document 10 Filed 03/22/21 Page 2 of 5



1           A complaint must contain “a short and plain statement of the claim showing that the pleader is

2    entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

3    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do

4    not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

5    U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated

6    in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

7           Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

8    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th

9    Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible, which

10   requires sufficient factual detail to allow the Court to reasonably infer that each named defendant is

11   liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962,

12   969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not sufficient, and

13   “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying the plausibility

14   standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

15                                                       II.

16                                      COMPLAINT ALLEGATIONS

17          Correctional officer J. Harmon failed to inventory and store Plaintiff’s personal property upon

18   his placement in work/privilege group C on October 2, 2019.

19          Plaintiff was moved to Facility C Building 4 with all of his personal property, after being

20   designed work/privilege group C. Plaintiff’s person was not searched nor was his disallowable

21   personal property stored away for safe keeping by officer J. Harmon. The day Plaintiff moved into

22   Building 4, he verbally requested J. Harmon inventory and store his disallowable property away until

23   Plaintiff’s time on work group C was over. However, Plaintiff’s effort was to no avail. J. Harmon

24   maliciously ignored Plaintiff’s pleas to comply with CDCR’s procedure to store away his personal

25   property.

26          On December 19, 2019, an incident occurred at Kern Valley State Prison involving Plaintiff

27   and officer J. Harmon. As a result of the incident, Plaintiff was placed in a secure holding cell and

28   search by staff. Plaintiff’s cell was also searched out of his presence by officer A. Licea. Licea them

                                                          2
        Case 1:21-cv-00143-DAD-SAB Document 10 Filed 03/22/21 Page 3 of 5



1    completed and signed a CDCR 1083 form “Inmate Property Inventory Sheet,” which Plaintiff refused

2    to sign. Plaintiff refused to sign because he noticed multiple items that were in his cell with him prior

3    to the incident on December 19, 2019, were not indicated on the completed 1083 form. The 1083

4    form also contradicted Plaintiff’s listed possessions on his CDCR 160-H property card on file at the

5    time of the incident.

6           On December 26, 2019, Plaintiff filed an inmate appeal and claimed that his property was

7    missing and/or destroyed and that officer J. Harmon was responsible.

8           On February 18, 2020, Plaintiff’s appeal was denied, but it was noted that J. Harmon erred in

9    failing to inventory and stored Plaintiff’s personal property on the day he was reclassified to work

10   group C, i.e. October 2, 2019.

11          On July 10, 2020, Plaintiff’s appeal was denied at the third and final level of review.

12          Plaintiff contends that J. Harmon failed to inventory and store his disallowable property

13   pursuant to established procedure as set forth in California Code of Regulations, title 15, section 3190.

14                                                      III.

15                                                DISCUSSION

16          A.      Loss of Personal Property

17          Prisoners have a protected interest in their personal property. Hansen v. May, 502 F.2d 728,

18   730 (9th Cir. 1974). An authorized, intentional deprivation of property is actionable under the Due

19   Process Clause; see Hudson v. Palmer, 468 U.S. 517, 532, n. 13 (1984) (citing Logan v. Zimmerman

20   Brush Co., 455 U.S. 422, 435–36 (1982)); Quick v. Jones, 754 F.2d 1521, 1524 (9th Cir. 1985),

21   however, “an unauthorized intentional deprivation of property by a state employee does not constitute

22   a violation of the procedural requirements of the Due Process Clause of the Fourteenth Amendment if

23   a meaningful postdeprivation remedy for the loss is available,” Hudson, 468 U.S. at 533.

24          Plaintiff complains that Defendant J. Harmon failed to inventory his property pursuant to

25   established state procedure which resulted in the loss and/or destruction of his personal property.

26   However, Plaintiff has no cognizable due process claim with respect to Defendant Harmon’s

27   allegedly unauthorized deprivation of his personal property, whether intentional or negligent, since a

28   meaningful state post-deprivation remedy for his loss is available to him. See Hudson, 468 U.S. at

                                                         3
        Case 1:21-cv-00143-DAD-SAB Document 10 Filed 03/22/21 Page 4 of 5



1    533. California's tort claim process provides that adequate post-deprivation remedy. Barnett v.

2    Centoni, 31 F.3d at 813, 816-17 (9th Cir. 1994) (“[A] negligent or intentional deprivation of a

3    prisoner's property fails to state a claim under section 1983 if the state has an adequate post

4    deprivation remedy.”); see also Teahan v. Wilhelm, 481 F. Supp. 2d 1115, 1120 (S.D. Cal. 2007);

5    Kemp v. Skolnik, No. 2:09-CV-02002-PMP, 2012 WL 366946, at *6 (D. Nev. Feb. 3, 2012) (finding

6    prisoner's alleged loss or destruction of newspaper, magazines, and books failed to state a Fourteenth

7    Amendment claim pursuant to Hudson and noting that “[i]f Plaintiff wishes to recoup the value of the

8    alleged lost materials, he will have to file a claim in small claims court in state court.”).

9            B.      Leave to Amend

10           A pro se litigant is entitled to receive notice of the deficiencies in the complaint and an

11   opportunity to amend before dismissal with prejudice is appropriate, unless the deficiencies cannot be

12   cured by amendment. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc ).

13           Plaintiff's allegations involve an allegedly negligent or intentional failure to inventory his

14   personal property, which resulted in its unauthorized deprivation. Because such a claim is not

15   cognizable under section 1983, leave to amend would be futile and shall be denied. Akhtar v. Mesa,

16   698 F.3d 1202, 1212-13 (9th Cir. 2012) (leave to amend would be futile and need not be granted as the

17   defects in his pleading are not capable of being cured through amendment.)

18                                                        IV.

19                               CONCLUSION AND RECOMMENDATION

20           For the reasons stated above, Plaintiff fails to state a cognizable claim for relief and leave to

21   amend would be futile.

22           Accordingly, it is HEREBY ORDERED that the Clerk of Court shall randomly assign a

23   District Judge to this action.

24           Further, it is HEREBY RECOMMENDED that the instant action be dismissed for failure to

25   state a cognizable claim for relief.

26           This Findings and Recommendation will be submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

28   days after being served with this Findings and Recommendation, Plaintiff may file written objections

                                                           4
       Case 1:21-cv-00143-DAD-SAB Document 10 Filed 03/22/21 Page 5 of 5



1    with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

2    Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

3    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

4    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

5
6    IT IS SO ORDERED.

7    Dated:    March 19, 2021
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        5
